                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 SHANIQUA BUNTON,                                 §
 INDIVIDUALLY AND ON BEHALF                       §
 OF ALL OTHERS SIMILARLY                          §
 SITUATED,                                        §      Case No. A-19-CV-00372-LY-SH
           Plaintiff,                             §
                                                  §
 v.                                               §
                                                  §
 LOGISTICARE SOLUTIONS, LLC,                      §
          Defendant.                              §


                      Order Granting in Part Plaintiff’s Motion for
                         Conditional Certification and Notice
      Before this Court are Plaintiff’s Opposed Motion for Conditional Certification and Notice to

the Putative Class Members, filed July 11, 2019 (“Motion”) (Dkt. No. 15), and the related response

and reply briefs. On December 6, 2019, the District Court referred all pending and future motions

in this case to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1), Federal Rule

of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United States District

Court for the Western District of Texas.

      Because conditional certification involves non-dispositive issues, the undersigned has

authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). See, e.g., Mendoza v. AFO Boss,

LLC, 402 F. Supp. 3d 355, 358 (W.D. Tex. 2019); Esparza v. C&J Energy Servs., Inc., No. 5:15-

CV-850-DAE, 2016 WL 1737147, at *1 (W.D. Tex. May 2, 2016).

                                        I.   Background

      This is a collective action to recover unpaid back wages pursuant to the Fair Labor Standards

Act of 1938, as amended (“FLSA”), which establishes federal minimum-wage and overtime

standards. Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523, 1527 (2013). Pursuant to 29
U.S.C. § 216(b), the FLSA gives employees the right to bring a private cause of action against

their employer on “behalf of himself or themselves and other employees similarly situated.”

    Defendant LogistiCare Solutions, LLC (“LogistiCare”) brokers non-emergency medical

transportation programs for state government agencies and managed care organizations.

Declaration of Jenny Southern, Senior Vice President of Human Resources for LogistiCare,

Exhibit A, Dkt. No. 22-1 (“Southern Dec.”) at ¶ 3. It employs more than 3,160 non-exempt

employees at its 18 call centers in 16 states. Id.

    Plaintiff Shaniqua Bunton (“Bunton”) was employed by LogistiCare in Austin, Texas, as an

hourly Customer Service Representative from 2017 to 2018.1 In her Complaint, Bunton alleges

that LogistiCare required her and other members of the putative class to work without

compensation for up to 20 minutes before the official beginning of each of their scheduled work

shifts to start their computers and log in to all LogistiCare programs. See Dkt. No. 1 at ¶¶ 32-39.

Bunton further alleges that she and other putative class members were not compensated at the rates

required by the FLSA for similar amounts of time they spent rebooting their computers after each

of multiple weekly computer crashes, nor for any break time that exceeded fifteen minutes,

including time worked in excess of a forty-hour workweek. See id. In all, Bunton alleges that she

often worked from one to three hours in addition to her scheduled hours each week without

compensation. Dkt. No. 15-1, Bunton Dec. at ¶¶ 12-14. Bunton also asserts a class action alleging

violations of Texas common law.2




1
  The claims of another named plaintiff, Tiffany Adams, were dismissed as barred by the statute of
limitations. See Dkt. No. 14.
2
 Plaintiff moves only for conditional certification under FLSA § 216(b) and not class certification under
FED. R. CIV. P. 23.
                                                     2
                                        II.    Legal Standard

    “The remedial nature of the FLSA and § 216 militates strongly in favor of allowing cases to

proceed collectively.” Pedigo v. 3003 South Lamar, LLP, 666 F. Supp. 2d 693, 698 (W.D. Tex.

2009) (cleaned up). The decision whether to conditionally certify the class and facilitate notice of

potential class members “remains soundly within the discretion of the district court.” Mateos v.

Select Energy Servs., LLC, 977 F. Supp. 2d 640, 644 (W.D. Tex. 2013).3

    Although the Fifth Circuit has declined to adopt a specific test to determine whether a court

should certify a class or grant notice in a FLSA § 216(b) action, this Court, like most other federal

courts, has adopted the test applied in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987).

Pedigo, 666 F. Supp. 2d at 696-97; see also Dyson v. Stuart Petrol. Testers, Inc., 308 F.R.D. 510,

512 (W.D. Tex. 2015). The Lusardi test is an ad hoc analysis conducted on a case-by-case basis,

as described by the Fifth Circuit Court of Appeals:

                    Under Lusardi, the trial court approaches the “similarly situated”
                inquiry via a two-step analysis. The first determination is made at
                the so-called “notice stage.” At the notice stage, the district court
                makes a decision—usually based only on the pleadings and any
                affidavits which have been submitted—whether notice of the action
                should be given to potential class members.
                    Because the court has minimal evidence, this determination is
                made using a fairly lenient standard, and typically results in
                “conditional certification” of a representative class. If the district
                court “conditionally certifies” the class, putative class members are
                given notice and the opportunity to “opt-in.” The action proceeds as
                a representative action throughout discovery.
                    The second determination is typically precipitated by a motion
                for “decertification” by the defendant usually filed after discovery
                is largely complete and the matter is ready for trial. At this stage, the
                court has much more information on which to base its decision, and

3
 A district court has wide discretion in deciding whether to certify a class and is not obliged to conduct an
evidentiary hearing on the issue of class certification. Mullen v. Treasure Chest Casino, LLC, 186 F.3d 620,
624 (5th Cir. 1999). Here, neither party requested an evidentiary hearing, and it is the Court’s opinion that
a hearing is unnecessary to determine whether Plaintiff’s putative class should be conditionally certified.
                                                     3
               makes a factual determination on the similarly situated question. If
               the claimants are similarly situated, the district court allows the
               representative action to proceed to trial. If the claimants are not
               similarly situated, the district court decertifies the class, and the opt-
               in plaintiffs are dismissed without prejudice. The class
               representatives—i.e. the original plaintiffs—proceed to trial on their
               individual claims. (footnote omitted).

Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995), overruled on other grounds

by Desert Palace, Inc. v. Costa, 539 US 90 (2003).

   This case is in the first stage, i.e., the notice stage. At the notice stage, the district court

“determines whether the putative class members’ claims are sufficiently similar to merit sending

notice of the action to possible members of the class.” Acevedo v. Allsup’s Convenience Stores,

Inc., 600 F.3d 516, 519 (5th Cir. 2010). It is the plaintiff’s burden to make the preliminary factual

showing that a similarly situated group of potential plaintiffs exists. Mendoza, 402 F. Supp. 3d at

357; see also Mateos, 977 F. Supp. 2d at 643-44.

   Generally, to meet his or her burden, a plaintiff must show that: (1) there is a reasonable basis

for crediting the assertion that aggrieved individuals exist; (2) those aggrieved individuals are

similarly situated to the plaintiff in relevant respects, given the claims and defenses asserted; and

(3) those individuals want to opt in to the lawsuit. Laney v. Redback Energy Servs., LLC, 285

F. Supp. 3d 980, 985 (W.D. Tex. 2018); Vega v. Point Security, LLC, A-17-CV-049-LY, 2017 WL

4023289, at *2 (W.D. Tex. Sep. 13, 2017).

                               III.    Conditional Certification

   The Court first must decide whether to conditionally certify Bunton’s proposed class:

               All hourly call-center employees who worked for LogistiCare
               Solutions LLC, anywhere in the United States, at any time in the
               past three years through the final disposition of this matter.



                                                   4
A. There Is a Reasonable Basis to Believe that Other Aggrieved Individuals Exist

   To satisfy the first element of the test that courts apply at the initial notice stage of the Lusardi

analysis, Bunton need only show that there is a reasonable basis to credit the assertion that other

aggrieved individuals exist. See Heeg v. Adams Harris, Inc., 907 F. Supp. 2d 856, 862 (S.D. Tex.

2012). In support of her Motion, Bunton submitted a declaration, in which she stated that she

               worked with several hundreds of other LogistiCare hourly Call-
               Center Employees at the Austin call center. We all followed the
               same policies and procedures, as set by LogistiCare. I know this
               because the basic policies and procedures for all LogistiCare
               employees are posted online, taught in orientation, and repeated by
               managers and executives constantly. All employees follow those
               same policies and procedures.

Dkt. No. 15-1 at ¶ 4. Bunton also stated that she knew that her job and her coworkers’ jobs “were

substantially similar, because we all attended the same orientation together and we were all taught

the same policies and procedures for logging into the computer, opening our programs, and

clocking in for the day.” Id. at ¶ 6. It was LogistiCare’s policy that all employees at the Austin call

center arrive before their shifts started “so they would have enough time to get their computer

systems up and running” by shift start, Bunton stated. Id. at ¶ 7.

   These statements from Bunton’s declaration show that there is a reasonable basis to believe

her assertion that other aggrieved individuals exist. In addition, in support of her Motion, Bunton

submitted nearly identical declarations from seven other former Customer Service Representatives

who worked at LogistiCare call centers in Austin, New York, and Arizona in recent years. See

Dkt. Nos. 15-2 through 15-8. Although one of the declarants also worked as a team lead, see

Dkt. No. 15-3, and another held additional job roles, see Dkt. No. 15-4, these declarants all allege

the same wage and hour violations.



                                                  5
   LogistiCare contends that the declarations in support of Bunton’s Motion are inaccurate in that

hourly employees use an ADP timekeeping system through a desktop icon on their work

computers, not their phones, and that clocking in takes less than a minute. See Response, Dkt.

No. 22 at 3, 5-6; Southern Dec., Dkt. No. 22-1 at ¶¶ 7-9, 13-14. Because the timekeeping system

is computer-based, LogistiCare’s response is not necessarily inconsistent with Bunton’s

allegations that she and other call center employees were required to spend uncompensated time

regularly amounting to one to three hours each week waiting for their computer to open to the

desktop, opening and logging into each program, etc. See Bunton Dec., Dkt. No. 15-1 at ¶ 8. In

any event, the Court finds that LogistiCare’s arguments and evidence concerning its timekeeping

systems go to the merits of Bunton’s claims and “do not defeat [Bunton’s] arguments for

conditional certification.” Holt v. XTO Energy, Inc., No. 16-CV-00162-RAJ, 2017 WL 10676816,

at *3 (W.D. Tex. June 14, 2017); see also Snively v. Peak Pressure Control, 174 F. Supp. 3d 953,

960 (W.D. Tex. Feb. 29, 2016).

   The Court finds that the first element of the Lusardi test is satisfied.

B. There Is a Reasonable Basis To Believe that a Class of Similarly Situated Persons Exists

   To meet the second element of the Lusardi test, a plaintiff must demonstrate a reasonable basis

for believing that a class of “similarly situated” persons exists. See Heeg, 907 F. Supp. 2d at 862.

Courts consider whether aggrieved individuals are similarly situated “in relevant respects given

the claims and defenses asserted.” Tolentino v. C & J Spec-Rent Servs. Inc., 716 F. Supp. 2d 642,

647 (S.D. Tex. 2010). In wage and hour cases such as this one, plaintiffs must show that proposed

class members are both “similarly situated in terms of job requirements and similarly situated in

terms of payment provisions.” Pedigo, 666 F. Supp. 2d at 700. Thus, the relevant inquiry for the

Court is whether the proposed class members performed the same basic tasks as part of their
                                                  6
employment and were subject to the same pay decisions, policies, or practices. See Tice v. AOC

Senior Home Health Corp., 826 F. Supp. 2d 990, 996 (E.D. Tex. 2011).

   This does not mean that employees must be similarly situated in “each and every aspect” of

their employment. Id.; see also Minyard v. Double D Tong, Inc., 237 F. Supp. 3d 480, 490 (W.D.

Tex. 2017) (“A class that encompasses a wide range of job positions may be conditionally certified

as long as the differences between class members are not material to the allegations of the case.”).

Rather, a plaintiff must show that there are “some identifiable facts or legal nexus [that] bind[s]

the claims so that hearing the cases together promotes judicial efficiency.” McKnight v. D.

Houston, Inc., 756 F. Supp. 2d 794, 801 (S.D. Tex. 2010) (quotation omitted). Ultimately, “[a]

court may deny a plaintiff’s right to proceed collectively only if the action arises from

circumstances purely personal to the plaintiff, and not from any generally applicable rule, policy

or practice.” Ryan v. Staff Care, Inc., 497 F. Supp. 2d 820, 825 (N.D. Tex. 2007) (citation omitted).

   1. Bunton’s Evidence Concerning Job Requirements and Payment Provisions

   Each of the eight declarations from former employees submitted in support of Bunton’s Motion

(including Bunton’s) states, at ¶¶ 15-16, that LogistiCare’s corporate policies and procedures

applied to all hourly employees at all LogistiCare call centers across the country, and that:

               . . . LogistiCare regularly made it clear that its policies were made
               at the corporate level and that strict compliance with its policies was
               critical.
                   Based on my experiences and conversations with other Call-
               Center Employees and my personal observations, I know that other
               Call-Center Employees were required to work off the clock just as I
               did. They were subject to the same corporate policies as I was that
               required them to log in to their computers before their shifts had
               started.

E.g., Dkt. No. 15-1 at ¶¶ 15-16. Such declarations are probative at this stage of the proceeding.

See, e.g., Lee v. Metrocare Servs., 980 F. Supp. 2d 754, 764 (N.D. Tex. 2013) (finding it reasonable
                                                 7
to infer at notice stage that employees “had personal knowledge of the employment conditions of

other [employees] based on their own observations and experiences during their employment”);

Dyson, 308 F.R.D. at 514 (finding that affiant acquired personal knowledge of company’s practices

“by way of his own employment with the company, as well as specifically inquiring of other

workers concerning their experiences”); see also Alverson v. BL Rest. Operations LLC, No. 5-16-

CV-00849-OLG-RBF, 2017 WL 5491998, at *5 (W.D. Tex. Nov. 15, 2017) (stating that it is

appropriate to grant company-wide certification where there is a reasonable basis to conclude that

the same policy applies to multiple locations of a single company).

   2. The Proposed Class

   LogistiCare argues that employees at its call centers do different jobs, see Dkt. No. 22 at 9, and

submitted evidence that some non-exempt call center employees “may or may not need to log in

to the telephone system to perform their jobs.” Southern Dec., Dkt. No. 22-1 at ¶ 4. In her reply,

Bunton states that she “would agree to amend the class definition to clarify that only those who

must log into their various systems before they are paid are included.” Dkt. No. 25 at 3 n.1.

Accordingly, the Court amends the putative class definition to the following:

               All hourly call-center employees who worked for LogistiCare
               Solutions LLC, anywhere in the United States, at any time in the
               past three years through the final disposition of this matter, who
               were required to log in to their computers, phones, and internet
               programs before beginning their work for the day.

   3. LogistiCare’s Arguments

   LogistiCare also argues that Bunton has not met her burden to show that the putative class

members are similarly situated to her because the claims of two of the declarants are time-barred,

while most of the other declarants and former employees who submitted the opt-in consents



                                                 8
discussed below signed standalone “Jury and Class/Collective Action Waivers” as part of their

employment with LogistiCare.4 See Dkt. No. 22-1, Exhibit A-1 at 5-21.

    Bunton does not acknowledge that these waivers are proper. See Dkt. No. 25 at 4 n.2. The facts

here thus are distinguishable from the case on which LogistiCare relies, Smith v. M-I, LLC, 5:17-

CV-00788, 2018 WL 3866624, at *5 (W.D. Tex. Aug. 14, 2018), in which the plaintiff did not

dispute the validity or enforceability of a collective action waiver. See Dkt. No. 22 at 7. In addition,

no waivers are of record for declarant Stephanie Williams, who worked at the New York call

center, nor for the two former employees who have “opted in” to the suit since LogistiCare filed

its response. See Dkt. Nos. 5-12, 15-6, 22-1, 28, 30. Moreover, Bunton and one individual who

also worked at the Austin call center and has consented to opt in, Pamala Allen (Dkt. No. 10), did

not sign standalone collective action waivers, although it appears that both acknowledged

receiving LogistiCare’s Employee Manual, which includes among other provisions a jury and

class/collective action waiver. See Response, Exh. A-2, Dkt. No. 22-1 at 22-27. Thus, even

assuming that the waivers of record are valid, Bunton has shown that at least one to four other

potential class members exist who are similarly situated to her in this respect. See Villareal v.

St. Luke’s Episcopal Hosp., 751 F. Supp. 2d 902, 916 (S.D. Tex. 2010) (granting conditional

certification with plaintiff and two opt-in plaintiffs).




4
  The waivers of record do not include arbitration agreements. Cf., e.g., Epic Sys. Corp. v. Lewis, 138 S. Ct.
1612, 1623 (2018) (upholding collective action waivers in arbitration agreements); In re JPMorgan Chase
& Co., 916 F.3d 494, 501 (5th Cir. 2019) (holding that district courts may not send notice to an employee
with a valid arbitration agreement unless the record shows that nothing in the agreement would prohibit
that employee from participating in the collective action).
                                                      9
   4. Conclusion as to the Second Lusardi Factor

   In view of Bunton’s wage and hour claims, the declarations submitted demonstrate that there

is a class of individuals similarly situated to her in terms of the job requirements and payment

provisions that she asserts. The record shows there is a reasonable basis to believe that members

of the proposed class performed the same basic tasks as part of their employment and were subject

to the same pay decisions, policies, or practices. The Court finds that the circumstances Bunton

alleges are not purely personal to her, but applicable to a larger class of employees. Accordingly,

Bunton has established the second element of the Lusardi analysis.

C. Bunton Has Sufficiently Demonstrated that Others Want To Join This Suit

   The final inquiry as to conditional certification is whether Bunton has demonstrated that there

are others who may desire to “opt in” to this litigation. See generally Clark v. City of Fort Worth,

800 F. Supp. 2d 776, 780 (N.D. Tex. 2011). Paragraph 17 of each of the eight declarations

submitted in support of Bunton’s Motion states: “Based on my conversations with other Call-

Center Employees, I believe that they would be interested to learn that they may recover unpaid

wages and overtime from LogistiCare and would be interested in joining the lawsuit.” Bunton,

furthermore, has submitted a total of 23 consents to join this case from the eight declarants and

15 others. See Dkt. Nos. 1, 5-7, 10-11, 28, 30.

   The declarations and consent forms of record are sufficient to establish that other aggrieved

individuals who are similarly situated may desire to opt into this case. See Dyson, 308 F.R.D. at

513-14; Pacheco v. Aldeeb, No. 5:14-CV-121-DAE, 2015 WL 1509570, at *8 (W.D. Tex. Mar. 31,

2015); Jones v. SuperMedia Inc., 281 F.R.D. 282, 291 (N.D. Tex. 2012); Tolentino, 716

F. Supp. 2d at 653. That some putative class members have executed collective-action waivers



                                                  10
does not defeat conditional certification, although the waivers ultimately may determine which

former employees can join the suit. Smith, 2018 WL 3866624, at *4.

D. LogistiCare’s Rule 23 Argument

   Finally, LogistiCare argues, without authority, that because Plaintiff brought this claim as a

collective action pursuant to § 216(b) and also as a class action pursuant to FED. R. CIV. P. 23,

conditional certification is not appropriate. See Dkt. No. 22 at 9-10. Bunton replies that opt-out

collective actions under § 216(b) and opt-in class actions under Rule 23 not mutually exclusive

and are brought together regularly. See Dkt. No. 25 at 5; see also, e.g., Peery v. Nixon Eng’g, LLC,

No. 6:18-CV-00358-ADA-JCM, 2019 WL 2565237, at *3 (March 13, 2019) (stating that an

argument that the two claims are fundamentally incompatible “appears to lack merit,” citing Tyson

Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1037, 1043 (2016)); Calvillo v. J & M Tank Lines, Inc., No.

SA-15-CA-1165-FB, 2016 WL 7479574, at *1 (W.D. Tex. Apr. 15, 2016), report and

recommendation adopted, No. SA-15-CA-1165-FB, 2016 WL 7479575 (W.D. Tex. May 10, 2016)

(seeking to proceed as collective action with respect to FLSA claim and Rule 23 class action with

respect to claims under the New Mexico Minimum Wage Act). LogistiCare’s argument is

unpersuasive.

E. Conclusion as to Conditional Certification

   Because Bunton has stated a FLSA violation and the evidence before the Court shows that

there is a reasonable basis for crediting Bunton’s assertions that other aggrieved individuals exist,

that they are similarly situated to her, and that at least some of them desire to opt into this case,

Bunton has provided sufficient evidence to satisfy the first stage of the Lusardi analysis. The Court

therefore conditionally certifies this as a collective action under 29 U.S.C. § 216(b) with respect

to the putative class, as amended, identified above.
                                                 11
                    IV.     Notice and Disclosure of Contact Information

    Once a court decides that class certification is appropriate, it is within its sound discretion to

order notice. See Laney, 285 F. Supp. 3d at 988. Granting certification and issuing notice will have

“the advantage of informing the original parties and the court of the number and identity of persons

desiring to participate in this suit. With that information, analysis may be performed on the

viability of the class and its representatives.” Villatoro v. Kim Son Rest., L.P., 286 F. Supp. 2d 807,

810 (S.D. Tex. 2003). Courts routinely grant discovery of identity and contact information for

putative plaintiffs once conditional certification has been granted. See, e.g., Clarke v. Convergys

Customer Mgmt. Grp., Inc., 370 F. Supp. 2d 601, 607 (S.D. Tex. 2005); Jones v. JGC Dallas LLC,

No. 3:11-CV-2743-O, 2012 WL 6928101, at *5 (N.D. Tex. Nov. 29, 2012).

    LogistiCare makes no specific objection to the proposed notice submitted by Bunton, merely

contending that “Plaintiff’s proposed notice is objectionable and that the issue of the notice is

premature.” Dkt. No. 22 at 10. LogistiCare asks that the Court order the parties to confer on the

notice or, in the alternative, order briefing “to fully address all aspects of the content of the notice

and consent form.” Id. As Bunton points out in her reply, LogistiCare thus failed to timely object

to the form and content of her proposed notice and consent form, or to her proposed distribution

methods and timelines.

    The Court identifies no apparent problems with the proposed notice and consent format at

Dkt. No. 15-9, nor with the proposed distribution order at Dkt. No. 15-10 at 2-3, EXCEPT THAT

LogistiCare will not be required to disclose the dates of birth or the driver’s license numbers of

the putative class members.




                                                  12
   Nonetheless, as LogistiCare has requested, the parties are ORDERED to confer on the

specifics of the notice WITHIN 21 DAYS OF THE DATE OF THIS ORDER. IT IS

FURTHER ORDERED LogistiCare must disclose to Bunton the potential class members’

names, addresses, e-mail addresses, telephone numbers, and dates of employment, “in a usable

electronic format,” Dkt. No. 15-10 at 2, at or before the conference.

                                       V.    Conclusion

   Based on the foregoing, it is hereby ORDERED that Plaintiff’s Opposed Motion for

Conditional Certification and Notice to the Putative Class Members (Dkt. No. 15) is GRANTED

IN PART in that the following class is conditionally certified:

               All hourly call-center employees who worked for LogistiCare
               Solutions LLC, anywhere in the United States, at any time in the
               past three years through the final disposition of this matter, who
               were required to log in to their computers, phones, and internet
               programs before beginning their work for the day.

   IT IS FURTHER ORDERED that, by Friday, February 14, 2020 the parties must submit

to the Court for consideration either a joint proposed notice and consent form or competing options

for notice, including an indication as to which portions are agreed.

   SIGNED on January 22, 2020.



                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE




                                                13
